Citation Nr: 0814185	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-31 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a perforating shrapnel wound of the right 
upper thigh behind the greater trochanter and buttocks, to 
include scars, involving Muscle Group XVIII (right), on 
appeal from an initial grant of service connection.

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a perforating shrapnel wound of the left 
anterior and lateral thigh of the lower third, to include 
scars, involving Muscle Group XVIII (left), on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from February 1943 
to October 1945.  He was awarded the Purple Heart Medal and 
the Silver Star Medal for wounds and services in France and 
occupied Germany during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The record reflects that approximately three years after the 
veteran was released from honorable active duty service, he 
applied for and received service connection for the residuals 
of a shrapnel wound to the left thigh and to the right 
buttocks/hip.  The RO combined both conditions even though 
they affected different muscle groups and were incurred as a 
result of two different events.  A 20 percent rating was 
assigned for both conditions.  That rating action was issued 
July 1, 1948.  

The veteran then submitted a claim for increased benefits in 
August 2003.  The veteran underwent a VA examination and 
those results along with the veteran's available records were 
then reviewed by the RO.  The RO then bifurcated the 
disability and split the disability rating that had been 
assigned.  That is, the RO found that two disabilities should 
have been assigned separate ratings, and that each of the 
disabilities should have been rated as 10 percent disabling.  
The RO assigned an effective date of February 17, 1948 - the 
date originally assigned in July 1948.  Notwithstanding this 
action, the RO concluded that the evidence did not support 
the granting of separate disability ratings in excess of 10 
percent.  The veteran was notified of this action, and he has 
appealed to the Board for review.  

After further reviewing the action of the RO, the Board finds 
that the RO, in essence, constructively found that the 
original rating decision, that of July 1, 1948, contained 
clear and unmistakable error (CUE).  Specifically, error was 
committed when the RO did not assign separate ratings for a 
shrapnel wound of the right buttock/hip and a gunshot wound 
of the left thigh.  Moreover, error was also committed when 
the RO failed to acknowledge the fact that "but for" the 
RO's error in July 1948, separate protected (38 C.F.R. 
§ 3.951) ratings would have been assigned.  Given these 
facts, the Board has revised the issues, and the two issues 
that are noted on the front page of this action more 
accurately reflect the issues now on appeal.  Moreover, since 
clear and unmistakable error was constructively acknowledged 
by the RO in its January 2004 rating action, the time period 
that is covered by this appeal stems from 1948 to the 
present.  The veteran's representative should contact the RO 
to ensure that retroactive payments for both service-
connected disabilities are made to the veteran.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran's service-connected wound of the right hip 
and buttock is a through-and-through wound.  The wound 
residuals have been previously classified as being 
"moderately severe".

3.  The scar of the right hip and buttock wound measures 2 x 
2 centimeters and is not tender to the touch or painful.  
Although there is tissue loss, muscle strength has not been 
shown to be decreased.  

4.  The veteran's service-connected wound to the left thigh 
is a through-and-through wound.  The wound residuals have 
been previously classified as being "moderately severe".  

5.  The scar of the left thigh measures 4.5 centimeters long.  
There is some tissue loss but there is underlying adhesions 
at both the entrance and exit wounds.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for the residuals of a shrapnel wound to the right 
hip and buttock have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.104, Diagnostic Code 5318 (2007).

2.  The criteria for a disability evaluation in excess of 20 
percent for the residuals of a gunshot wound to the left 
thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, 
Diagnostic Code 5318 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2003 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The record 
indicates that the veteran did undergo VA medical 
examinations in October 2003 and again in May 2007, and those 
results have been included in the claims folder for review.  
The Board finds that the VA has met its duty to assist the 
veteran in obtaining a medical examination of the veteran.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran declined to avail himself to this 
opportunity.  The appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant and his representative 
have proffered documents and statements in support of the 
veteran's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to the elements of a service connection or 
increased evaluation claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with Dingess-
type notice via a letter sent to the veteran in January 2008 
by the RO.  This letter specifically discussed the contents 
of Dingess and how the Dingess case could affect the 
veteran's claim.  Because this notice has been provided, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

According to Vazquez-Flores v. Peake, 27 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the veteran was provided pertinent information 
in VCAA notice cited above and in the July 2005 statement of 
the case (SOC).  Cumulatively, the veteran was informed of 
the necessity of providing on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; the claimant was 
informed that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic code(s); and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  

In the case currently before the Board, the VCAA notice did 
not make specific reference to Diagnostic Code 5318, of 38 
C.F.R. Part 4 (2007).  In Sanders v. Nicholson, No. 2006-7001 
(Fed. Cir. May 16, 2007), the Federal Circuit stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  To do this, the 
VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.

The claimant demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The 
mere act of submitting evidence does not demonstrate actual 
knowledge.  See Vazquez-Flores.  In this instance, the 
veteran demonstrated his awareness through his various 
submissions to the VA over the long course of this appeal.  
That is, the veteran had written that his war-wounds were 
more disabling, they restricted his movement, and they caused 
him pain.  The veteran further insinuated through his 
statements to the VA that he was aware of what was required 
in order for a higher disability to be assigned.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and he 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the statement of the case and 
the claimant was told why a higher rating was not warranted 
under that criteria.  

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may be a VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, there is no error.  
Here, the appellant is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the appellant under the 
VCAA.  In essence, the appellant in this case has been 
notified as to the laws and regulations governing increased 
ratings claims.  He has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the appellant would provide.  He has been told what 
the VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  With respect to the issues before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

This World War II veteran served in the European theatre-of-
operations.  In January 1945, the veteran suffered a gunshot 
wound to the left thigh.  He received treatment in France and 
was returned to full duty.  Shortly after returning to duty, 
the veteran was wounded in the right hip and buttock.  The 
wound was caused by shrapnel and this occurred in March 1945.  
He was evacuated to England where he recuperated for 
approximately two months.  Subsequently he was returned to 
full duty and came back to the United States where he was 
discharged from the US Army in October 1945.  

Three years later, in 1948, the veteran applied for VA 
compensation benefits.  A VA examination was performed in 
June of that year.  That examination produced the following 
(minimal) results:

Complains of drawing and clubbing right 
hip.  Scars GSW 1" x 1/2" left anterior 
and lateral thigh - lower 1/2 - movable - 
non tender - no muscle involvement.  Scar 
GSW 1 1/2" x 1" right upper thigh just 
behind greater trocanter - well healed - 
movable - nontender - no loss underlying 
tissues - no muscle group involvement.  
Scar GSW 1" x 1/2" - midportion right 
buttock - movable - nontender - no muscle 
group involvement.  

It is noted that the veteran complaints involving his wounds 
included fatigue, itching, and a "drawing" feeling at the 
hip.  

The next examination of the wound residuals did not occur 
until after the veteran submitted his claim for increased 
benefits in August 2003.  Shortly thereafter, the veteran 
underwent a VA Muscle Exam.  The date of the exam was October 
2003.  Prior to the exam, the veteran complained of pain in 
the left thigh.  He also said that his right hip "gave 
away".  Upon examining the veteran, the doctor found that 
the veteran's gait and posture were normal.  The examiner 
further reported:

There is a faint scar on the right lower 
hip, measures 4 cm, not depressed, not 
tender, no adhesions, no tissue loss, no 
tendon damage.  The scar on the left 
anteromedial thigh distal third is 4 cm.  
The exit wound scar is 4.5 on the left 
lateral thigh.  There is no muscle 
hernia.  Range of motion of the right hip 
is 0-90, extension is 0-30.  Abduction is 
0-20, extension is 0-20, external 
rotation is 0-60.  Left hip extension is 
0-120, extension is 0-30, abduction is 0-
30, external rotation is 0-60.  Left hip 
flexor power is 4/5, knee extensor power 
is 4/5 compared to the left which is 5/5.  
The let thigh scar is slightly depressed, 
nontender, not sensitive.  There are no 
adhesions, no muscle hernia.  He has full 
range of motion of both knees.  
Repetitive flexion of the right hip x 7 - 
decrease in the range of motion from 100 
to 60 degrees due to lack of endurance.  

X-ray films of the right hip showed moderate degenerative 
joint disease.  Functional impairment was not mentioned in 
the report.  

Another examination was performed in May 2007.  In the report 
from this examination, the examiner did note that the right 
hip/buttock wound residuals had a mild to moderate effect on 
the veteran's ability to function.  The examiner reported 
that the left thigh wound residuals had no functional effect 
on the veteran.  Additionally, the doctor noted that the 
veteran complained of pain, decreased coordination, fatigue, 
and weakness in the hip and thigh.  Upon examination, the 
examiner reported that there was some loss of tissue of the 
left thigh along with some tissue loss under the scarring at 
the right hip.  In both instances, the examiner was unable to 
determine the amount of tissue loss.  The examiner further 
noted that there was no tendon, bone, or nerve damage with 
respect to either injury.  Muscle strength was found to be 
5/5 in all areas.  

In conjunction with his claim, the veteran's available 
medical records have been obtained and have been included in 
the claims folder for review.  These records, which stem from 
2001 to 2006, do not show repeated complaints involving 
either injury or, for that matter, treatment of the residuals 
of either condition.  

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2007).  The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2007).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged (emphasis added).  
38 C.F.R. § 4.56(b) (2007).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1) (2007).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile or no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2) 
(2007).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3) 
(2007).

Under 38 C.F.R. § 4.56(d)(4) (2007), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high-
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

Additionally, under 38 C.F.R. § 4.55 (2007):

(a)  A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b)  For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions:  6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c)  There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions:  
(1) In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be 
rated, but at the next lower level than 
that which would otherwise be assigned.  
(2) In the case of an ankylosed shoulder, 
if muscle groups I and II are severely 
disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.

(d)  The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e)  For compensable muscle group 
injuries which are in the same anatomical 
region but do not act on the same joint, 
the evaluation for the most severely 
injured muscle group will be increased by 
one level and used as the combined 
evaluation for the affected muscle 
groups.

(f)  For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.

The disabilities at issue has been rated in accordance with 
the criteria found at 38 C.F.R. Part 4, Diagnostic Code 5318 
(2007), which applies to residuals of injury to muscle group 
XVIII, namely the muscles of the thigh and hip.  A 10 percent 
rating is warranted for moderate injury to Muscle Group XVIII 
(pelvic girdle group 3) of the hip joint.  A 20 percent 
rating requires moderately severe injury.  A 30 percent 
rating requires severe injury.  The function of these muscles 
is to allow for outward rotation of the thigh and 
stabilization of the hip joint.  

Additionally, Muscle Group XIII function affects extension of 
hip and flexion of knee; outward and inward rotation of 
flexed knee; acting with rectus femoris and Sartorius (see 
XIV, 1, 2) synchronizing simultaneous flexion of hip and knee 
and extension of hip and knee by belt-over-pulley action at 
knee joint.  Posterior thigh group, hamstring complex of 2-
joint muscles (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  A slight impairment in Muscle Group XIII 
function warrants a noncompensable (0 percent) rating.  A 
moderate impairment warrants a 10 percent rating; a 
moderately severe impairment warrants a 20 percent rating; 
and a severe impairment warrants a 30 percent rating.  38 
C.F.R. § 4.73, Diagnostic Code 5313 (2007).

Muscle Group XIV function affects extension of knee (2, 3, 4, 
5); simultaneous flexion of hip and flexion of knee (1); 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2).  
Anterior thigh group:  (1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6) tensor vagninae femoris.  A slight impairment in Muscle 
Group Function XIV receives a noncompensable (0 percent) 
rating.  A moderate impairment receives a 10 percent rating; 
a moderately severe impairment receives a 30 percent rating; 
and a severe impairment receives a 40 percent rating.  38 
C.F.R. Part 4, Diagnostic Code 5314 (2007).  

Muscle Group XV, including the mesial thigh group, involves 
adduction of the hip, flexion of the hip, and flexion of the 
knee.  Damage to this Muscle Group which is moderate warrants 
a 10 percent evaluation, which is moderately severe warrants 
a 20 percent evaluation, and which is severe warrants a 30 
percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5315 
(2007).

Diagnostic Code 5316 for injuries to Muscle Group XVI 
includes the muscles of the pelvic girdle, the psoas, ilacus, 
and pectineus, which function to flex the hip.  Under 
Diagnostic Code 5316, a zero percent or noncompensable rating 
is awarded when there is slight disability.  A 10 percent 
rating is assigned for a moderate disability, a 20 percent 
rating is assigned for a moderately severe disability, and a 
30 percent rating is assigned for a severe disability.  38 
C.F.R. Part 4, Diagnostic Code 5316 (2007).  

A 40 percent evaluation may be assigned for residuals of 
injuries to Muscle Group XVII that are moderately severe.  
The function of this muscle group is the extension of hip 
(1); abduction of thigh; elevation of opposite side of pelvis 
(2, 3); tension of fascia lata and iliotibial (Maissiat's) 
band, acting with Muscle Group XIV (6) in postural support of 
body steadying pelvis upon head of femur and condyles of 
femur on tibia (1).  Pelvic girdle group 2:  (1) Gluteus 
maximus; (2) gluteus medius; (3) gluteus minimus.  When 
moderate, a 20 percent evaluation may be assigned.  38 C.F.R. 
Part 4, Diagnostic Code 5317 (2007).

The various examinations have only found muscle damage to the 
Group XVIII muscles.  No evidence of record specifically 
identifies injuries to any other muscle groups involved with 
the hip, buttock, or thigh.  As such, only diagnostic code 
applicable to this appeal is that found at 38 C.F.R. Part 4, 
Diagnostic Code 5318 (2007).  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (when the Board decides to evaluate 
a disability under one Diagnostic Code rather than another, 
the Board should explain its decision). 

The evidence in this case does show that the scars on both 
locations, the left thigh and right hip/buttock, are 
identifiable.  However, none of the scars are tender nor do 
they cause limitation of motion.  While the evidence does 
indicate that there is some limitation of motion of the right 
hip, none of the evidence indicates that the movement is 
severely impaired.  Additionally, when examined, neither 
wound area produced pain per se.  Furthermore, there is no 
indication from any of the medical evidence that there has 
been any type of bone or joint damage.  While the right hip 
does become fatigued on repeated use, muscle strength has not 
been shown to be reduced.  The left thigh has not shown any 
loss of muscle strength or fatigue upon use.  There also has 
been no redness, warmth, or effusion of the right hip/buttock 
or left thigh.  Moreover, none of the evidence has suggested 
that there are any neurological deficits resulting from 
either wound.  

In sum, the medical findings on examination establish that 
the residuals of the fragment wound of the right hip and left 
thigh are not more than moderately severe under Diagnostic 
Code 5318, of 38 C.F.R. Part 4 (2007).  It is the opinion of 
the Board that the medical findings of record are of greater 
probative value than the veteran's statements regarding the 
severity of his war-related disabilities.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for an increased rating for 
residuals of a shell fragment wound of the right hip/buttock 
and fragment wound of the left thigh.  

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2007) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, 38 
C.F.R. §§ 4.40 and 4.45 (2007) as they relate to functional 
loss due to pain do not apply when a Diagnostic Code is not 
predicated on loss of range of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

The Board would add that in this instance because the wounds 
are the result of through-and-through injuries, 38 C.F.R. § 
4.56(b) (2007) requires that the injury be rated no less than 
a moderate injury.  In other words, at the minimum, the law 
mandates the injury must be assigned a 10 percent evaluation.  
An evaluation less than 10 percent is not permitted under the 
law.  However, because the veteran has a protected rating of 
20 percent for each condition, the minimum that is assigned 
is 20 percent.  

The Board would expand on an additional item - specifically 
whether the impairment manifested by the scars on the left 
thigh and right buttock/hip may be afforded additional, 
compensable evaluations under the appropriate diagnostic 
code.  All impairment arising from a single disability may be 
awarded separate, compensable evaluations, where that 
impairment is not already contemplated by the assigned 
diagnostic code, and except as otherwise directed in the 
rating schedule.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

Separate, compensable evaluations may be warranted for 
individual scars that are tender, painful, poorly nourish, 
ulcerated, or that limit the function or movement of the body 
part affected.  See Esteban, supra; 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7803, and 7805, respectively, (2007) 
or for individual deep or superficial scars that measure a 
certain area, superficial scars that are unstable or painful, 
or scars that limit motion of the body part affected, 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 
7805, respectively, (2007).

The Board notes that the rating criteria for scars was 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  The Board must determine whether 
evaluation of the veteran's disability under the new 
regulations will be unfairly prejudicial to the veteran.  See 
Bernard, supra.  The Board finds that the veteran is not 
prejudiced by application of the revised regulations 
concerning the evaluation of his disability.  This is so 
because the Board may use a combination of the new and old 
regulations to grant the benefit sought.  Moreover, the Board 
notes that while some of the regulations differ greatly, 
requiring more exact measurements of the scar tissue 
involved, others do not vary at all, as described below.

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches, 20 percent disabling for 
areas exceeding 12 square inches, 30 percent disabling for 
areas exceeding 72 square inches, and 40 percent disabling 
for areas exceeding 144 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2007).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2007).

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
Part 4 (2007).  The next criteria, that of Diagnostic Code 
7804, provides that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
following states that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
states that in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation (See 38 C.F.R. § 4.68 of this part on the 
amputation rule).  Finally, Diagnostic Code 7805 directs that 
other scars shall be rated on the limitation of function of 
the affected part.  38 C.F.R. Part 4 (2007).

Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent evaluation for a scar, regardless of measurement, 
that was superficial, poorly nourished, or characterized by 
repeated ulceration.  Diagnostic Code 7804 awarded 10 percent 
for a superficial scar that was tender and painful upon 
objective observations, regardless of measurement.  
Diagnostic Code 7805 does not differ, directing that other 
scars be evaluated on the limitation of the function of the 
part affected. 
38 C.F.R. Part 4 (2002).

In the present case, the various VA examination reports from 
1948 to the present are negative for disabling symptomatology 
of the scars of the right upper thigh and buttocks and the 
left thigh.  The various scars have been repeatedly shown to 
be well-healed, nonpainful, not subject to ulcerations, and 
they did not limit the function of the body part affected.  
After reviewing the evidence, the Board finds that the 
criteria have not been met for a 10 percent evaluation under 
Diagnostic Codes 7801, 7802, 7803, 7804, and/or 7805 (2002) 
and (2007) for the veteran's residual scars.  Moreover, they 
are not hypersensitive, or tender to the touch.  The scars 
have been classified as superficial, not deep, and they are 
not associated with underlying soft tissue damage.  
Similarly, the scars have not been found to be adherent, and 
while there is some minimal underlying tissue loss, there is 
no evidence that this tissue loss has impacted on the 
functioning ability of the lower extremities or buttocks.  
Further, any tissue loss is contemplated in the rating 
assigned for moderate muscle damage.  Also, the scars do not 
approach the area size needed for a compensable and separate 
evaluation.  Hence, for the above reasons, the Board finds 
that the criteria for a compensable, and separate, evaluation 
for scars has not been met.

Furthermore, in reaching the above determination, the Board 
considered whether the veteran's service-connected 
disabilities standing alone presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, however, no evidence has been presented 
showing factors such as a marked interference with employment 
beyond that interference contemplated in the assigned ratings 
or frequent periods of hospitalization, due solely to the 
veteran's service-connected shrapnel and gunshot wound 
residuals, as to render impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2007) are not met.


ORDER

1.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a perforating shrapnel wound of the right 
upper thigh behind the greater trochanter and buttocks, to 
include scars, involving Muscle Group XVIII (right), on 
appeal from an initial grant of service connection, is 
denied.

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a perforating shrapnel wound of the left 
anterior and lateral thigh of the lower third, to include 
scars, involving Muscle Group XVIII (left), on appeal from an 
initial grant of service connection, is denied.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


